Citation Nr: 0628798	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-25 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, left knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
tender scar associated with chondromalacia, left knee injury, 
from September 25, 2002 to November 29, 2005.

3.  Entitlement to a compensable rating for tender scar 
associated with chondromalacia, left knee injury, from 
November 30, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota Regional Office (RO) 
which denied an increased rating for injury of the left knee.  

In an August 2004 rating decision, the RO granted an 
increased rating of 10 percent for residual tender scar, 
injury of the left knee, from September 25, 2002.  In a March 
2006 rating decision, the RO recharacterized the veteran's 
left knee disability in order to separately rate his current 
left knee disabilities associated with the initial left knee 
injury, as follows: chondromalacia, left knee injury, rated 
as 10 percent disabling from September 25, 2002; tender scar 
associated with chondromalacia, left knee injury, rated 10 
percent disabling, from September 25, 2002 to November 29, 
2005; and that same disability rated as noncompensable from 
November 30, 2005.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee causes 
limitation of motion on flexion which is further limited by 
pain, however, motion is not limited to 45 degrees nor the 
functional equivalent thereof; there is no limitation of 
extension nor painful extension; the veteran does not have 
arthritis nor does he have instability or subluxation of the 
left knee.

2.  Until November 29, 2005, the veteran's left knee scar was 
tender and superficial, but not productive of any functional 
impairment.  

3.  As of November 30, 2005, the veteran's left knee scar was 
superficial, but not tender or productive of any functional 
impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia, left knee injury are not met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5260 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for tender scar associated with chondromalacia, left 
knee injury, from September 25, 2002 to November 29, 2005, 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2005).

3.  The schedular criteria for a compensable rating for 
tender scar associated with chondromalacia, left knee injury, 
from November 30, 2005, are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in November 2002 and January 2003 were 
sent to the claimant and satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was sent another VCAA letter in November 2005.  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent medical records, VA and private, 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The claimant was also afforded VA examinations in February 
2003, July 2004, and November 2005.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected left knee 
disabilities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The most recent VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO assigned the separate disability ratings at issue here 
for the claimant's service-connected disabilities and 
assigned effective dates.  There is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

As previously noted, the RO has separated the veteran's 
residuals of his left knee injury which may be separately 
rated.  In that regard, he has been assigned ratings based on 
chondromalacia of the knee manifested by limitation of motion 
and for a scar of the knee.  Thus, while service connection 
was in effect for many years for the left knee injury, the 
separate ratings are new as the veteran is now permitted to 
have his knee separately rated based on non-overlapping 
residuals.  As such, the Board finds that some discussion of 
Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In 
that case, the Court addressed the assignment of an initial 
disability evaluation.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, the RO in effect assigned 
a staged rating for the newly separated rating for a scar of 
the left knee.  The Board agrees that a staged rating is 
warranted, as indicated below.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Historically, the veteran was service-connected for a left 
knee injury in a February 1971 rating decision.  He was 
assigned a noncompensable rating under Diagnostic Code 7805.  

In September 2002, correspondence was received from the 
veteran in which he requested an increased rating for left 
knee disability.  In conjunction with his claim, the veteran 
was afforded a VA examination in February 2003.  Physical 
examination revealed no left knee tenderness, edema, nor 
gross bony deformity.  There was negative laxity per Drawer 
test as well as varus and valgus stress tests.  McMurray's 
test was negative.  The median plica and patellar 
apprehension tests were negative.  Clark's patellar 
compression test was briskly positive.  Range of motion 
testing revealed zero degrees of extension and 120 degrees of 
flexion on both active and passive testing.  The knee was 
manipulated on exercise and there was no evidence of pain, 
fatigability, incoordination, or other functional loss.  X-
rays were negative.  

In July 2004, the veteran was afforded another VA 
examination.  The findings on physical examination were 
identical to the last examination, with the exception of the 
scar.  This examination revealed that the veteran had an 
indentation scar below the knee.  The scar measured 2 by 3 
centimeters ovoid, was depressed, was nonkeloid, and was 
tender to palpation (the veteran flinched).  

Based on this examination, the RO granted a 10 percent rating 
for the veteran's left knee disability which was 
recharacterized as injury left knee with residual tender 
scar.  A 10 percent rating was assigned from date of claim, 
September 25, 2002.  

In November 2005, the veteran was afforded another VA 
examination.  The veteran reported that he had left knee 
medial joint pain as well as a throbbing achiness to his 
medial patellar femoral region.  He stated that he was more 
aware of weather changes, particularly cold weather.  The 
veteran reported that he had tried various creams for relief, 
but had not used a knee support, brace, or cane.  He 
indicated that he had increased knee discomfort on stair 
climbing and going up an incline.  He also stated that he 
limited kneeling and had to grab something to help himself 
up.  The veteran related that he walked for about 1/4 to 1/2 mile 
on the even ground, but if his knee flared up, he was limited 
to 50-100 yards.  He indicated that he rested on the weekend 
so that he would be able to work during the week and was 
unable to do activities of enjoyment.  He reported taking 
pain medication.  

Physical examination in November 2005 revealed that the 
veteran walked with a normal gait.  He had a scar of his 
medial, proximal tibial region which measured 4 centimeters 
across and 2.5 centimeters vertically.  It was superficial, 
nonkeloid, and well-healed.  There was no tenderness or 
paresthesias distal to the scar.  Knee girth was 36.5 
centimeters, bilaterally.  Clark's test was positive.  Varus 
and valgus stress tests were negative.  McMurray's test was 
mildly positive.  Lachman's test was negative.  The veteran 
had significant crepitus which was audible as well as 
palpable.  Range of motion testing revealed pain on flexion 
at 116 degrees on active motion and at 128 degrees on passive 
motion.  Extension was full at zero degrees.  After exercise, 
the veteran was able to flex 136 degrees.  Extension remained 
zero degrees.  No DeLuca changes were noted with exercise.  
The veteran did have mild apprehension when palpating the mid 
joint line, which was mildly positive on the left medial 
aspect, just superior to his scar.  There was no pes anserine 
effusion or tenderness to palpation and there was no 
popliteal tenderness.  The diagnoses were status post blunt 
trauma injury to the left proximal tibia region, now with 
moderate decreased range of motion, chronic daily discomfort, 
and no degenerative changes on x-rays; scar well-healed with 
no residuals.  

Based on this examination, the RO recharacterized the 
veteran's left knee disability as chondromalacia, left knee 
injury, rated as 10 percent disabling from September 25, 
2002; tender scar associated with chondromalacia, left knee 
injury, rated 10 percent disabling, from September 25, 2002 
to November 29, 2005; and scar associated with 
chondromalacia, left knee injury, rated as noncompensable 
from November 30, 2005.  

A Rating in Excess of 10 Percent for Chondromalacia, Left 
Knee Injury

The veteran is currently in receipt of a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5010.  Diagnostic Code 5099 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 
4.27 (2005).  Under Diagnostic Code 5010, arthritis due to 
trauma, and substantiated by X-ray findings, is to be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).  Diagnostic Code 5003 provides that 
degenerative arthritis (hypertrophic or osteoarthritis), if 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

In this case, the veteran does not have arthritis of the left 
knee.  Further, he does not have instability nor subluxation 
of the left knee.  As such, a separate rating on that basis 
is not warranted.  

With regard to range of motion, the veteran has limitation of 
motion on flexion which is further limited by pain.  The 
veteran has been assigned a 10 percent rating based on 
painful motion on flexion.  However, the veteran does not 
meet the criteria for a 20 percent rating.  His flexion of 
the left knee exceeds 45 degrees.  He does not exhibit the 
Deluca criteria, but for pain.  The pain does not cause 
flexion to be the functional equivalent of 45 degrees.  
Rather, the veteran is able to flex, with pain to well beyond 
45 degrees.  He can flex to between 116 and 120 degrees with 
pain.  As such, a higher rating based on limitation of 
flexion is not warranted.  The veteran does not have any 
limitation of extension or pain on extension.  Thus, a 
separate rating is not warranted on that basis.  


Left Knee Scar

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating 
may be assigned for scars which are superficial and unstable.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803.  A 10 percent rating is assigned 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

In this case, the veteran has a scar in the area of his left 
knee.  The scar is superficial, non-keloid, and does not have 
any associated soft tissue damage.  There is no evidence that 
the scar causes limited motion.  As indicated above, the 
veteran has limited motion of the left knee, but it is 
unrelated to the scarring.  There is no evidence that the 
scar is unstable as there have been no episodes of any loss 
of skin covering the scar.  

The veteran has been assigned a 10 percent rating from the 
date of claim, September 25, 2002, to the November 2005 VA 
examination.  The 10 percent rating was assigned under 
Diagnostic Code 7804 and is based on the July 2004 
examination which showed that the scar was tender.  This was 
proper.  A higher rating is not warranted absent any 
limitation of function of the knee or leg in the area of the 
scar.  The veteran has no such limitations due to the scar.  
The RO assigned staged ratings.  A noncompensable rating was 
assigned from November 30, 2005, the date of the most recent 
VA examination.  That examination showed that the veteran 
does not have tenderness associated with the scar or any 
other residual functional impairment.  It was indicated that 
there were no residuals associated with the scar.  Therefore, 
the non-compensable rating from this date was proper and a 10 
percent rating is not warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against higher ratings.  




ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia, left knee injury, is denied. 

Entitlement to a rating in excess of 10 percent for tender 
scar associated with chondromalacia, left knee injury, from 
September 25, 2002 to November 29, 2005, is denied.

Entitlement to a compensable rating for tender scar 
associated with chondromalacia, left knee injury, from 
November 30, 2005, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


